
	
		II
		110th CONGRESS
		1st Session
		S. 1021
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2007
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To address the exchange-rate misalignment of the Japanese
		  yen with respect to the United States dollar, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Japan Currency Manipulation
			 Act.
		2.FindingsCongress finds the following:
			(1)The Japanese yen
			 is, by any measure, in fundamental misalignment with every major currency and,
			 according to the Bank of Japan, is now trading at the lowest trade-weighted
			 average in the last 20 years.
			(2)The Board of
			 Governors of the Federal Reserve System reported, in a January 2004 working
			 paper, Since the early 1990s, the monetary authorities of the major
			 industrialized countries, with one notable exception, have greatly curtailed
			 their foreign exchange interventions. That exception has been Japan, where the
			 Ministry of Finance has continued to intervene frequently—and at times
			 massively—in foreign exchange markets..
			(3)The fundamental
			 cause of Japan’s exchange-rate misalignment is a set of deliberate policy
			 decisions by the Government of Japan designed to artificially suppress the
			 world market value of the yen in order to increase Japanese exports
			 substantially.
			(4)Japan’s
			 $875,000,000,000 in foreign currency reserve holdings are the second largest in
			 the world, far exceeding any reasonable economic justification and extremely
			 disproportionate to the foreign currency reserves held by other industrialized
			 nations.
			(5)The United States
			 trade deficit with Japan is the second highest—$88,000,000,000 in 2006—and
			 trade in automobiles and automobile parts makes up two-thirds of the trade
			 deficit.
			(6)Japan has
			 maintained a massive and consistently large current account trade deficit with
			 the United States for more than 25 years, with the majority of that deficit
			 attributable to automobiles and automobile parts.
			(7)At the current
			 average rate of exchange of 117 Japanese yen to the United States dollar, Japan
			 is providing a $3,600 subsidy for a typical family 4-door sedan made in Japan,
			 a $9,700 subsidy for upper-end and luxury vehicles made in Japan, and thousands
			 of dollars in cost advantages for Japanese automobiles made in the United
			 States with imported Japanese automobile parts.
			(8)The exchange-rate
			 misalignment of the Japanese yen with respect to the United States dollar
			 effectively provides a subsidy to Japanese exporters and an unfair competitive
			 advantage for Japanese automobile manufacturers over United States automobile
			 manufacturers.
			3.DefinitionsIn this Act:
			(1)Currency
			 interventionThe term currency intervention
			 means—
				(A)direct currency
			 intervention, such as purchases of United States dollars and sales of Japanese
			 yen that are greater than such purchases and sales for the preceding 3-year
			 period with a correlating effect of countering the appreciation of the Japanese
			 yen; and
				(B)indirect currency
			 intervention, such as comments by officials of the Government of Japan on the
			 value of the Japanese yen that are accompanied by a correlated change in the
			 rate of exchange of the Japanese yen with respect to the United States dollar
			 and other currencies.
				(2)Exchange-rate
			 misalignment
				(A)In
			 generalThe term exchange-rate misalignment means an
			 undervaluation of the Japanese yen as a result of protracted large-scale
			 currency intervention by or at the direction of the Government of Japan in the
			 exchange market. An undervaluation exists if the observed exchange rate for the
			 Japanese yen is below the rate of exchange that could reasonably be expected
			 for the Japanese yen absent the intervention.
				(B)FactorsIn
			 determining whether exchange-rate misalignment is occurring and a benefit
			 thereby is conferred, the Secretary in each case—
					(i)shall consider
			 Japan's—
						(I)bilateral
			 balance-of-trade surplus or deficit with the United States;
						(II)balance-of-trade
			 surplus or deficit with its other trading partners individually and in the
			 aggregate;
						(III)foreign direct
			 investment in its territory;
						(IV)currency-specific
			 and aggregate amounts of foreign currency reserve holdings; and
						(V)mechanisms
			 employed to maintain the Japanese yen at an undervalued rate of exchange with
			 respect to the United States dollar and other currencies and, particularly, the
			 nature, duration, and monetary expenditures of those mechanisms;
						(ii)may consider
			 such other economic factors as are relevant; and
					(iii)shall measure
			 the trade surpluses or deficits described in subclauses (I) and (II) of clause
			 (i) with reference to the trade data reported by the United States and the
			 other trading partners of Japan, unless such trade data are not available or
			 are demonstrably inaccurate, in which case Japan's trade data may be relied
			 upon if shown to be sufficiently accurate and trustworthy.
					(C)ComputationIn
			 quantifying exchange-rate misalignment, the Secretary shall develop and apply
			 an objective methodology that is consistent with widely recognized
			 macroeconomic theory and shall rely upon governmentally published and other
			 publicly available and reliable data.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			4.Report on
			 currency intervention and exchange-rate misalignment
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and every 180 days thereafter, the Secretary shall submit to
			 Congress a report on—
				(1)currency
			 intervention by the Government of Japan with respect to the rate of exchange of
			 the Japanese yen and the United States dollar and other currencies since 2000;
			 and
				(2)any effort by the
			 Government of Japan to create an exchange-rate misalignment of the Japanese yen
			 with respect to the United States dollar and other currencies since March
			 2004.
				(b)Contents of
			 report
				(1)Currency
			 intervention by the Government of Japan since 2000The report
			 required by subsection (a) shall include—
					(A)a description of
			 all known and reported incidents of direct or indirect currency intervention by
			 the Government of Japan undertaken to adjust the rate of exchange between the
			 Japanese yen and the United States dollar and other currencies since
			 2000;
					(B)a description of
			 all other incidents of currency intervention by the Government of Japan that
			 have not been reported but in which the Secretary knew or suspected the
			 Government of Japan had participated; and
					(C)for each incident
			 of currency intervention described in subparagraphs (A) and (B), a
			 justification for the reasons the United States did not consider the incident
			 of currency intervention, or report or act upon the incident of currency
			 intervention, under—
						(i)the
			 Exchange Rates and International Economic Policy Coordination Act of 1988 (22
			 U.S.C. 5301 et seq.);
						(ii)title III of the
			 Trade Act of 1974 (19 U.S.C. 2411 et seq.); or
						(iii)section
			 2102(c)(12) of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C.
			 3802(c)(12)).
						(2)Exchange-rate
			 misalignment since March 2004The report required by subsection
			 (a) shall also include a description of any efforts by the Government of Japan
			 since March 2004 to create or maintain the exchange-rate misalignment of the
			 Japanese yen with respect to the United States dollar and other currencies,
			 including through—
					(A)statements made
			 by officials of the Government of Japan regarding the value or movement of the
			 Japanese yen that affect the rate of exchange of the Japanese yen with respect
			 to the United States dollar and other currencies;
					(B)covert exchange
			 rate policies or attempts to increase foreign currency reserve holdings or
			 attain material global current account surpluses;
					(C)directives that
			 alter investments of pensions plans and insurance companies in order to gain an
			 unfair competitive advantage in international trade; and
					(D)any other effort
			 to prevent effective balance of payments adjustments or to gain an unfair
			 competitive advantage in international trade.
					5.Proposal for
			 joint United States–European Union plan to address the exchange-rate
			 misalignment of the Japanese yen
			(a)In
			 generalNot later than 60
			 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Finance of the Senate and the Committee on Ways and Means of
			 the House of Representatives a proposal for a comprehensive joint United
			 States–European Union plan to address the exchange-rate misalignment of the
			 Japanese yen with respect to the United States dollar and other
			 currencies.
			(b)ConsultationsThe
			 Secretary shall develop the proposal described in subsection (a) in
			 consultation with—
				(1)the Board of
			 Governors of the Federal Reserve System;
				(2)the Council of
			 Economic Advisors;
				(3)the Secretary of
			 Commerce; and
				(4)the Secretary of
			 State.
				(c)ContentsThe
			 proposal described in subsection (a) shall include a commitment to raise the
			 issue of the exchange-rate misalignment of the Japanese yen with respect to the
			 United States dollar and other currencies at each meeting of the G–7 Finance
			 Ministers and each meeting of the G–7 Leaders until the Japanese yen is no
			 longer in exchange-rate misalignment with respect to the United States dollar
			 and other currencies.
			6.Consultations
			 with JapanNot later than 30
			 days after the date of the enactment of this Act, the Secretary, in
			 consultation with the Council of Economic Advisors, shall initiate
			 consultations with the Government of Japan for the purpose of decreasing the
			 foreign currency reserve holdings of the Government of Japan to permit
			 effective balance of payments adjustments and to eliminate the unfair
			 competitive advantage in international trade.
		7.Response to
			 future currency interventionIn the case of a direct or indirect act of
			 currency intervention by the Government of Japan that has the effect of
			 decreasing the rate of exchange of the Japanese yen with respect to the United
			 States dollar to prevent effective balance of payments adjustments or to gain
			 an unfair competitive advantage in international trade, the Secretary shall
			 immediately take action unilaterally, bilaterally, or multilaterally, to
			 dissuade, prevent, or object to such action.
		8.Meeting of the
			 International Monetary FundThe United States shall call for the
			 convening of a special meeting of the International Monetary Fund to reach a
			 multilateral agreement addressing—
			(1)the exchange-rate misalignment of the
			 Japanese yen with respect to the United States dollar and other
			 currencies;
			(2)the destabilizing effects of the
			 exchange-rate misalignment of the Japanese yen; and
			(3)the excessive foreign currency reserve
			 holdings of the Government of Japan.
			9.Report on
			 progressNot later than 180
			 days after the date of the enactment of this Act, and every 180 days
			 thereafter, the Secretary shall report to the Committee on Finance of the
			 Senate and the Committee on Ways and Means of the House of Representatives
			 on—
			(1)the progress made
			 toward decreasing the foreign currency reserve holdings of the Government of
			 Japan;
			(2)actions taken at
			 meetings of the G–7 Leaders, the G–7 Finance Ministers, and the International
			 Monetary Fund regarding the exchange-rate misalignment of the Japanese yen with
			 respect to the United States dollar and other currencies; and
			(3)the progress
			 toward eliminating the exchange-rate misalignment of the Japanese yen with
			 respect to the United States dollar and other currencies.
			
